Citation Nr: 0815703	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned in February 2008.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.


FINDING OF FACT

Although the medical evidence reflects that the veteran has a 
medical diagnosis of PTSD, there is no credible supporting 
evidence to corroborate his report of in-service stressors 
upon which this diagnosis was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice regarding his claim by letter dated 
in June 2005, March 2006, and June 2006, all of which were 
clearly prior to the August 2006 rating decision that is the 
subject of this appeal.  These letters informed the veteran 
of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  In addition, both the June 2005 and June 2006 
letters requested that he provide detailed information 
regarding the purported stressor(s) upon which his claim of 
PTSD was based.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that certain notification procedures 
must be followed as the veteran has claimed entitlement to 
service connection for PTSD, in part, based on personal 
trauma.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on in-service personal 
trauma without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
Here, the record reflects that the veteran was advised of 
these other sources of evidence in an attachment to the June 
2006 VCAA letter, specifically VA Form 21-0781a, Statement in 
Support of Claim for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal Trauma.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  His service medical and personnel 
records are in the claims folder, as are all relevant post-
service medical records.  Nothing indicates that the veteran 
has identified the existence of any relevant medical evidence 
that has not been obtained or requested.  Further, he has had 
the opportunity to present evidence and argument in support 
of his claim, to include at the February 2008 Board hearing.  
Although no medical examination was explicitly accorded to 
the veteran in this case, the Board observes that the claims 
folder already contains medical evidence diagnosing PTSD 
based upon his purported stressors.  Thus, this claim turns 
on whether the evidence supports the veteran's claim of his 
purported stressors, and not upon the medical evidence.  In 
regard to these stressors, an August 2006 Memorandum made a 
formal finding that the veteran had provided insufficient 
information to make a request for verification to the Joint 
Service Records Research Center (JSRRC).  See M21-1MR, Part 
IV.ii.1.D.15.a.  The Board concurs.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

Initially, the Board observes that the veteran's service 
medical records do not reflect he was diagnosed with an 
acquired psychiatric disorder, to include PTSD, while on 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his psychiatric condition 
was clinically evaluated as normal on his January 1970 
separation examination.  Moreover, the first competent 
medical evidence of psychiatric problems in the evidence on 
file appears to be medical records dated in 1999, 
approximately 29 years after his separation from active 
service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran essentially contends that he has PTSD due to 
stressors that occurred while on active duty.  Specifically, 
that he was fired on by "Communist gypsies" while on active 
duty in Germany, but had been ordered not to fire back.  He 
also reported being subject to extreme racial discrimination 
during service, in particular from a Sergeant P.  

As already noted, there is competent medical evidence on file 
which diagnoses the veteran as having PTSD based upon his 
account of what purportedly occurred during active service, 
to include an April 2006 VA outpatient psychological 
evaluation.  In fact, the clinician who evaluated the veteran 
stated that he had reviewed the service medical records, and 
opined that the veteran's current condition was "more likely 
than not" related to the in-service condition.

Despite the foregoing, the Board finds that, as detailed 
below, the record does not support the veteran's account of 
his purported in-service stressors.  In the case of Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court pointed out 
that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992), for the proposition that Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by 
the veteran previously found to be inaccurate); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (finding Board is not 
bound to accept uncorroborated account of veteran's medical 
history but must assess the credibility and weight of the 
evidence provided by the veteran).  As discussed in detail 
below, the Board rejects the veteran's purported in-service 
stressors.  The aforementioned April 2006 medical opinion, as 
well as any other medical opinion relating PTSD to these 
purported stressors, is therefore not entitled to any 
probative value.  

The Board notes that it has been contended that the veteran's 
account of being fired upon by "Communist gypsies" 
constitutes combat, and that, as such, he is entitled to the 
provisions of 38 U.S.C.A. § 1154(b) which provides that in 
the case of any veteran who engaged in combat with the enemy 
in active military service during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
there is nothing in the veteran's personnel records which 
support his account of this purported stressor, nor that he 
otherwise engaged in combat.  For example, he did not receive 
any citation indicative of combat service, such service is 
not consistent with his military occupation specialties of 
cook and engineer.  The Board also notes that the veteran 
himself has acknowledged that there was no official 
documentation of this stressor.  Consequently, the Board 
finds that he is not entitled to the benefit of 38 U.S.C.A. 
§ 1154(b).

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The Board acknowledges that the veteran's service records 
confirm he had active service in Germany.  However, a 
thorough review of these records do not provide any support 
for the veteran's account of his purported stressors, to 
include his account of personal trauma as a result of racism 
and harassment from Sergeant P.  Moreover, the veteran 
himself has indicated there was no official documentation of 
these stressors.  He also testified at his February 2008 
hearing that he had not remained in contact with any of his 
fellow service-men from this period, and that he had no 
correspondence from this period.  He did testify that he 
discussed his problems with the chaplain at the time, but he 
could not recall the chaplain's name.  Further, a review of 
his service medical and personnel records do not indicate 
behavioral changes during active service, as identified by 38 
C.F.R. § 3.304(f)(3), that would tend to support his account 
of personal trauma.

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  More importantly, the veteran has 
indicated that there was no official documentation of these 
stressors.  


For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim of service connection 
for PTSD, and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


